EX PARTE EMERGENCY TEMPORARY PROTECTIVE ORDER
MARK BUTTERFIELD, Chief Judge.
FINDINGS OF FACT
1. Plaintiff, Melody Lee Whiteagle Fin-tak is an enrolled member of the Ho-Chunk Nation, tribal ID# 439A002552.
2. The plaintiffs daughter, Mornings-tar Whiteagle, D.O.B. 07/09/95, is an enrolled member of the Ho-Chunk Nation, tribal ID# 439A005852
3. The plaintiff resides on Ho-Chunk Nation trust land at W8855 Winneshiek Cir. Route 1 Indian Mission, Black River Falls, Wisconsin 54615.
4. Defendant Steve Fintak resides on Ho-Chunk Nation Trust Land at W8855 Winneshiek Cir. Route 1 Indian Mission, Black River Falls, WI 54615.
5. The traditional laws of the Ho-Chunk Nation require respect between all people. This mandate includes a prohibition against physical violence and intimidation.
6. Sworn testimony given at an Ex Parte Emergency Hearing on September *2577, 1999, and a written statement provided to the Court established a pattern of physical and mental abuse and intimidation by the defendant against the plaintiff and her family; that the plaintiff continues to fear for her physical and mental safety due to her interaction with the defendant and his continued presence at their shared residence at W8855 Winneshiek Cir. Route 1 Indian Mission, Black River Falls, WI 54615.
The Court HEREBY finds that jurisdiction over the plaintiff due to her status as an enrolled member of the Ho-Chunk Nation. The Court also finds that jurisdiction over the defendant due to his residing on Ho-Chunk Nation Trust land. The Court further finds that the traditional laws of the Ho-Chunk Nation give this Court jurisdiction over the plaintiffs cause of action.
The Court THEREFORE issues this Ex Parte Emergency Temporary Protective Order requiring the defendant to remove himself from W8855 Winneshiek Cir. Route 1, Indian Mission, Black River Falls, WI 54615 and not come within fifty (50) feet of the residence for ten (10) days from the issuance of this Order. The Court further orders that for ten (10) days from the issuance of this Order, the defendant not come within fifty (50) feet of the plaintiff or her daughter, MorningStar Whitea-gle. The Court also orders that for ten days from the issuance of this Order the defendant not attempt to contact, or cause others to have contact with the plaintiff or her daughter.
The Court will hold a hearing on September 16, 1999 at 1:30 p.m. to decide whether to continue this Protective Order. The defendant has until such time to file a written answer to the plaintiffs Compliant. The defendant is also hereby put on notice that failure to respond to the plaintiffs complaint or make an appearance at the September 16, 1999 hearing may adversely effect any rights he has under 25 U.S.C.A §§ 1301-1303 (the Indian Civil Rights Act).